DIXON, Justice
(concurring).
I respectfully concur in the result. The majority reaches the correct conclusion, but with unnecessary effort.
Courts of appeal have jurisdiction over appeals in “civil matters,” and supervisory jurisdiction over courts “in all cases in which an appeal would lie to the court of appeal.” La.Const. Art. 7, § 29. Supreme Court has appellate jurisdiction in certain listed civil matters and in “criminal cases.” Art. 7, § 10.
This case involves a matter governed by the criminal statutes and criminal law, yet it is not a criminal prosecution. To say that habeas corpus would be a correct and applicable remedy today is to beg the question.
We might say that this mandamus is so closely related to a criminal prosecution that it is a “criminal case,” giving the Supreme Court jurisdiction of the appeal. This interpretation would unnecessarily broaden the words of the constitutional jurisdiction articles. In cases like this, our supervisory jurisdiction is adequate to protect against errors in the district court.
*215It seems to me that there is no provision for an appeal in this case, and we ought to dismiss the appeal.